

ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (this "Agreement") is entered into as of the _____
day of February, 2019 (the "Effective Date") by and among BEACH HOUSE, LLC, a
Florida limited liability company (“Asset Seller”), ARK RESTAURANTS CORP., a New
York corporation, or its assigns (“Asset Buyer”) and BOYLE BEACH HOUSE, LLC, a
Florida limited liability company (“BBH”).


WHEREAS, BBH owns the real estate described in Exhibit “A”, Parcel 1(“Restaurant
Property”) with an address of 300 North Ocean Blvd., Deerfield Beach, Broward
County, Florida as reflected in Exhibit “C”; and


WHEREAS, Asset Seller owns real estate described in Exhibit “A”, Parcel 2
(“Parking Property”) with an address of 301 North Ocean Blvd., Deerfield Beach,
Broward County, Florida, which provides a minimum of One Hundred Twenty One
(121) paved parking spaces for the exclusive use of the restaurant (hereinafter
defined) as reflected in Exhibit “D”; and

WHEREAS Asset Seller operates a restaurant and bar known as JB’S ON THE BEACH
(the "Restaurant") on the Restaurant Property, the "Business") and owns the
assets listed on Exhibit “B” attached hereto and made a part hereof and certain
licenses and permits, including a liquor license from the Florida Department of
Business Regulation Division of Alcoholic Beverages and Tobacco (the "FLA") to
operate the Restaurant (the “Assets”); and


WHEREAS, the closing on the purchase of the Assets from the Seller is subject to
and contingent upon BBH entering into a lease agreement (“Lease”) with Buyer or
its designated assigns on the Restaurant Property and Asset Seller entering into
a parking agreement (“Parking Agreement”) with Buyer or its designated assigns
on the Parking Property and BBH and Asset Seller’s lender releasing its lien on
the Asset Seller’s Assets being sold as herein provided or providing a
Subordination and Non-Disturbance Agreement in favor of Asset Buyer; and


WHEREAS, subject to and on the terms and conditions set forth in this Agreement,
the Asset Seller desires to sell, and Asset Buyer desires to buy, substantially
all of the assets of the Asset Seller.


NOW, THEREFORE, for and in consideration of the recitals, the mutual covenants
and agreements hereafter described and other good and valuable consideration,
the sufficiency and receipt of which is hereby acknowledged; the parties agree
as follows:


l. Sale and Purchase,


1.1. Assets. On and subject to the terms and conditions of this Agreement, at
the Closing, Asset Seller agrees to sell, convey, transfer, assign and deliver
to Asset Buyer and Asset Buyer agrees to purchase from the Asset Seller, the
Business as a going concern and Asset Seller's right, title and interest in and
to all of the Acquired Assets. As used herein "Acquired Assets ' shall mean all
right, title and interest in and to all of the assets of Asset Seller of every
kind, character and description, other than the Excluded Assets, which are
related to or used in connection with the conduct and operation of



--------------------------------------------------------------------------------



the Business, whether personal or real, tangible or intangible and wherever
located, whether or not reflected on Asset Seller's financial statements, as
such assets may exist on the Closing Date, including, but not limited to, all of
its: (a) inventory of materials and supplies, and all furniture, furnishings,
signage, fixtures, machinery, trade fixtures, inc1uding, but not limited to,
leasehold improvements, security systems, kitchen and other equipment including,
but not limited to, pots, pans, glassware, dishes, silverware and small wares,
computer equipment, alarm systems, cameras and recording devices, protective
cages, electrical installations, safes and all other tangible assets relating to
the Business of the Restaurant of every kind and nature; (b) goodwill associated
with the Business, all value of the Business as a going concern, and all records
related to the Business including, without limitation, customer records,
customer information, customers cards, operations manuals, advertising matter,
correspondence, mailing lists, credit records, purchasing materials and records,
personnel records, blueprints, data bases, distributors, supplier information
and records, schedule of repair trade people, and all other data and know-how
related to the Business, in any form or medium wherever located; (c) proprietary
items including, but not limited to, menus, recipes and plating guides,
promotional items and literature, if appropriate, the use of the founding
family's namesake, if any, and pictures as it relates to the Restaurant, history
of the Restaurant, memorabilia, photographs and decor; (d) telephone and fax
numbers, trade names, trademarks and trademark applications, service marks and
service mark applications, patents and patent applications, copyrights, assumed
names, fictitious names, slogans, domain names, web addresses, web sites, all
software and software licenses and all rights in all data processing systems and
networks, and all operations manuals, computer hardware, data bases, related
documentation and know-how of any kind; (e) credits, prepaid expenses, advance
payments, security deposits and prepaid items customarily transferred and paid
for in business asset purchase transactions, but only to the extent that in
addition to the Purchase Price, credit is given or payment is made for same at
Closing; (f) contracts, agreements, commitments, and personal property leases of
Asset Seller relating to the Business that are described in detail on Schedule
5.10 which Asset Buyer affirmatively elects in writing to assume (the
''Purchased Commitments"); (g) to the extent assignable, licenses and permits
relating to the Business or the Acquired Assets; (h) privileges and advantages
of every nature, kind and description, being personal or real, tangible or
intangible, located at, on, or under the Real Property or in any way used in
connection with the Real Property or otherwise possessed or owned by Seller or
in which Seller has any interest whatsoever, all of the licenses, permits,
easements, regulatory rights, beach access rights, air rights, roof rights,
antenna rights, developer and use rights, and wallscape and signage rights,
leases, subleases and rights thereunder; and (j) contractors and manufacturers
guarantees, warranties, indemnities or similar rights in favor of the Asset
Seller with respect to any of its Acquired Assets. All of the Acquired Assets
are being sold, assigned, transferred, conveyed and delivered to Asset Buyer
hereunder free and clear of any Lien. As used herein "Lien" shall mean any
mortgage, pledge, lien, claim, security interest, assessment, conditional sale
agreement, burden, restriction, prior assignment, charge or encumbrance of any
kind or nature whatsoever, including, without limitation, any Uniform Commercial
Code lien or tax lien.


1.2. Excluded Assets. The Acquired Assets shall not include the assets listed on
Schedule 1.2, licenses that are not assignable, and all leases, contracts,
agreements, commitments not relating to the Business, all cash and cash
equivalents, all of Asset Seller’s rights under this Agreement and all insurance
coverage (collectively, the "Excluded Assets").






--------------------------------------------------------------------------------



1.3. Assumed Liabilities. On and subject to the terms and conditions of this
Agreement, at the Closing, defined below, Asset Seller will pay all of its
outstanding obligations so that the Acquired Assets will be free and clear of
all liens and encumbrances with all outstanding liabilities paid in full. Buyer
will assume and agree to pay, perform and discharge only the obligations of
Asset Seller first arising from the operation of the Business following the
Closing under the Purchased Commitments (the “Assumed Liabilities”).
Notwithstanding any other provision of this Agreement, Asset Buyer will not
assume and shall not be responsible for the payment, performance or discharge of
any liabilities or obligations of Asset Seller, whether now existing or
hereafter arising, unless specifically set forth in this Section 1.3. Without
limiting the foregoing, Asset Seller, and not Asset Buyer, shall be responsible
for any and all of its respective liabilities, responsibilities, expenses and
obligations relating to: (a) the Business (or any part thereto) incurred,
accruing or arising before the Closing Date, even if not asserted or discovered
until on or after the Closing Date, defined below, and (b) the Excluded Assets.


1.4. Due Diligence. Asset Seller hereby agrees to deliver to Asset Buyer within
ten (10) days of the effective date, which shall mean the date on which the last
of the Asset Buyer, Asset Seller, BBH and any other party signing this Agreement
shall have signed or initialed this Agreement, as applicable (“Effective Date”),
those due diligence items ("Due Diligence Items") listed on the attached Exhibit
“E” requested by Asset Buyer or as set forth herein. Asset Buyer shall have
thirty (30) days ("Due Diligence Period") from receipt of all of the Due
Diligence Items to review and to approve the Due Diligence Items and any other
information or documentation it acquires. If Asset Buyer, in its sole
discretion, does not approve any of the Due Diligence Items or any of the
information provided to Asset Buyer pursuant to this section or any information
or documentation it otherwise acquires at any time prior to the expiration of
the Due Diligence Period, Asset Buyer, at its option, may terminate this
Agreement by written notice to Asset Seller delivered at any time within 48
hours after the expiration of the Due Diligence Period, whereupon this Agreement
shall become null and void and of no further force and effect, the Deposit (as
defined below) shall be returned to the Asset Buyer and the parties hereto shall
have no further obligation one to the other. However, in lieu of such immediate
termination of this Agreement, Asset Buyer may at its option, notify Asset
Seller in writing of those matters as to which it has concerns and extend the
Due Diligence Period and Asset Buyer's right to terminate this Agreement and to
receive the return of the Deposit as to those items only shall be extended for a
period of an additional thirty (30) days in order to give the parties the
opportunity to resolve such concerns and the closing date (hereinafter defined)
shall be extended accordingly. Asset Buyer's failure to terminate this Agreement
pursuant to this Section 1.4 shall not affect Asset Buyer's right to require the
satisfaction of all conditions to closing set forth in this Agreement. Asset
Buyer and Asset Seller shall also take all necessary steps following execution
of this Agreement to obtain the transfer of the Liquor License or to obtain a
new liquor license in favor of Asset Buyer necessary to run the Business from
the FLA (the "Liquor License").


2. Purchase Price. Upon the execution of this Agreement by all parties, Asset
Buyer shall pay to Escrow Agent (hereinafter defined) the sum of (i) an initial
refundable deposit of Two Hundred Fifty Thousand Dollars ($250,000.00) (the "
Deposit") to Koeppel Law Group, P.A. Trust Account (“Escrow Agent”) and Asset
Buyer shall pay to Asset Seller at Closing (hereinafter defined) (i) the sum of
Six Million Two Hundred Fifty Thousand Dollars ($6,250,000.00), (subject to any
prorations, credits or agreed upon adjustments as provided for herein) and (ii)
the amount allocated during Inventory in accordance with Section 5.20 hereof for
the conveyance, sale and transfer of the Acquired Assets.





--------------------------------------------------------------------------------



Within one hundred twenty (120) days after the Closing Date, Buyer shall deliver
to Seller a schedule allocating the Purchase Price, as adjusted in accordance
with Section 2 (including any liabilities and other items treated as
consideration for the Purchased Assets for U.S. federal income Tax purposes)
(the “Allocation Schedule”). Such allocation shall be according to generally
accepted accounting principles and set forth on IRS Form 8594. The parties agree
that this allocation of the Purchase Price shall be conclusive and binding, and
each party hereby covenants and agrees to use such allocation for all purposes,
including tax returns. Such Allocation Schedule may be attached in draft form at
Closing and replaced with a final schedule within one hundred twenty (120) days
after Closing. A copy of the completed IRS Form 8594 shall be executed by Asset
Seller and Asset Buyer and be included in their respective tax returns.” The
parties hereto shall file all applicable tax returns in accordance with the
allocation set forth in this Section 2. Unless otherwise agreed in writing by
Asset Buyer and Asset Seller, Asset Buyer and Asset Seller shall (a) reflect the
Assets in their books for tax reporting purposes in accordance with such
allocation, (b) file all forms required under Section 1060 of the Internal
Revenue Code (the “Code”) and all other tax returns and reports in accordance
with and based upon such allocation and (c) unless required to do so in
accordance with a “determination” as defined in Section 1313(a)(1) of the Code,
take no position in any tax return, tax proceeding, tax audit or otherwise which
is inconsistent with such allocation.


The Purchase Price shall be payable by Asset Buyer to Asset Seller, in cash, by
cashier's check, wire transfer or by immediately available funds, plus or minus
the specific items hereinafter described and the usual and ordinary prorations
and credits, including but not limited to rent paid for any leased equipment
assumed by Asset Buyer, personal property taxes for the year of closing imposed
on the assets, gift card liabilities, (collectively, the "Prorations and
Credits"). Further, any security deposits held by the vendor/lessor of any
leased equipment being assumed by Asset Buyer shall be reimbursed to Asset
Seller at the time of Closing provided that said vendor/lessor shall transfer
the said security deposit for the benefit of the Asset Buyer as of the Closing
Date. The parties hereto agree to re-prorate as to any errors in the listing or
payment of Prorations and Credits. Asset Seller shall be responsible for
electricity, telephone, water and sewer, gas and other utility charges, salaries
and accrued vacation and other benefits of employees, payment of all amounts
owed by Asset Seller to any governmental agency or unit, and payment of all
amounts secured by Liens against the Acquired Assets accrued prior to Closing.
To the extent that one party owes money to the other pursuant to this section,
such party shall pay all amounts so owed within thirty (30) days after written
notice thereof.


(f) A portion of the Purchase Price, in the amount of Three Hundred Twenty-Five
Thousand Dollars, ($ 325,000.00) (the "Escrow Cash") shall be delivered to Asset
Buyer's attorney, as Escrow Agent, to be held pursuant to an escrow agreement in
form and substance reasonably satisfactory to Asset Buyer and Asset Seller (the
“Closing Escrow Agreement”) to secure the indemnification obligations of the
Asset Seller under this Agreement. The Escrow Cash will be released in
increments of One Hundred Eight Thousand Three Hundred and Thirty-Three Dollars
and Thirty-Three Cents ($108,333.33) on the 2nd, 4th and 6th month anniversary
of the Closing (hereinafter defined) in accordance with the terms of the Closing
Escrow Agreement. The Asset Seller acknowledges and agrees that Asset Buyer's
remedies under the Closing Escrow Agreement are not Asset Buyer's sole and
exclusive recourses or remedies in connection herewith.






--------------------------------------------------------------------------------



3. Closing. Time is of the essence with respect to all time periods and dates
set forth in this Section 3. The closing (the “Closing”) of the transactions
contemplated by this Agreement shall be on or before March 31, 2019, and is
contingent upon the satisfaction or waiver of the Conditions Precedent (as
defined below) (the “Closing Date”). The Closing shall take place at the office
of Asset Buyer’s attorney’s offices, 1515 North Flagler Drive, Suite 220, West
Palm Beach, Florida 33401, or at such other location which is mutually agreed
upon by the parties. The parties hereto agree to cooperate and use reasonable
efforts to cause all contingencies to occur by the Closing Date. If through no
fault of Asset Buyer or Asset Seller the Closing fails to occur on or before
April 30, 2019, then either Asset Seller or Asset Buyer may, without liability,
terminate its obligations under this Agreement. If the Closing fails to have
occurred on or before May 23, 2019, and the failure of the Closing to occur
shall be determined by a court of law or other tribunal have been the fault of
Asset Buyer, Asset Seller shall have the right to retain the Deposit as agreed
upon liquidated damages, consideration for execution of this Agreement, and in
full settlement of any claims, whereupon Asset Buyer and Asset Seller shall be
relieved from all further obligations under this Agreement. If the Closing shall
not have occurred on or before May 23, 2019 and the failure of the Closing to
occur shall be determined by a court of law or other tribunal have been the
fault of Asset Seller, then Asset Buyer shall have the right to maintain suit
for any and all remedies, at law or in equity, including, but not limited to,
specific performance, against the defaulting Asset Seller for breach of this
Agreement.


4. Closing Deliveries.


(a)Closing Deliveries of Buyer. At Closing, Asset Buyer shall deliver to Asset
Seller the following: (i) the Purchase Price, less the Deposit and Escrow Cash
(as it may be increased hereunder); (ii) certified copy of resolutions duly
adopted by Asset Buyer, approving the terms and conditions of this Agreement and
authorizing Asset Buyer’s officers to execute, deliver and consummate the same
for and on behalf of Asset Buyer; (iii) certificate of Asset Buyer’s good
standing as a Delaware limited liability company or other legal entity; and (iv)
such other documents as Asset Seller may reasonably request or are required
pursuant to this Agreement (“Assumption of Purchased Commitments”).



--------------------------------------------------------------------------------



(b)Closing Deliveries of Asset Seller. At Closing, Asset Seller shall deliver to
Asset Buyer the following (i) duly executed bill of sale and assignment
agreement with appropriate warranties of ownership covering the Acquired Assets,
in form and substance reasonably acceptable to Asset Buyer; (ii) all customer
records relating to the operation of the Business at the Location; (iii)
certified copy of resolutions duly adopted by the Manager of the Company,
approving the terms and conditions of this Agreement and authorizing Seller’s
officers to execute, deliver and consummate the Asset sale and the Parking
Agreement for and on behalf of Asset Seller; (iv) certified copy of resolutions
duly adopted by the Manager of BBH approving the terms and conditions of the
Restaurant Lease and authorizing BBH’s officers to execute, deliver and
consummate the same for and on behalf of BBH; (v) a certificate of BBH and Asset
Seller’s good standing as a Florida limited liability company and certified
copies of Asset Seller’s organizational documents; (vi) possession of the
Acquired Assets; (vii) at Asset Buyer’s cost, UCC, tax and judgment search
reports issued by a company reasonably satisfactory to Asset Buyer evidencing
that the Acquired Assets are free from Liens or encumbrances of any sort; (viii)
termination statements terminating all financing statements of record on the
Closing Date under the Uniform Commercial Code with respect to the Acquired
Assets, or a written commitment from the secured party, in form and substance
reasonably acceptable to Asset Buyer, to provide the same; (ix) the originals or
certified copies of the Purchased Commitments; (ix) a certification to Asset
Buyer, in form and substance reasonably acceptable to Asset Buyer, that Asset
Seller warrants that, as of the Closing Date they are in good standing, duly
authorized, no default has occurred under any material agreement relating to the
Acquired Assets, all third party consents needed to sell the Acquired Assets
have been obtained and no proceedings are pending against Asset Seller or its
members; (x) a written Lease between BBH as landlord (“Landlord”) and Buyer as
relates to the Restaurant Property that will provide for: (a) an initial term of
twenty (20) years (“Initial Term”); (b) one (1) five (5) year option (“Option
Period”) to renew the Lease on the same terms as the Initial Term; (c) annual
rent commencing at the rate of “the greater of” Six Hundred Thousand Dollars
($600,000.00) per year or five percent (5%) of gross sales based upon a natural
break, plus applicable sales tax; (d) a ten percent (10%) increase every five
(5) years during the Initial Term and for the Option Period and a Right of First
Refusal to purchase the Restaurant Property; (xi) a written Parking Agreement
between Asset Seller and Buyer as related to the Parking Property that will
provide for an initial term of twenty (20) years (“Initial Term”) and one (1)
five (5) year option to renew with the Initial Term and Option Period to be at
no additional rent and a Right of First Refusal to purchase the Parking
Property; (xii) a Closing Certificate as described in Section 6 and (xiii) a
release or a Non-Disturbance Agreement from Palm Beach Community Bank n/k/a
Seacoast Bank (“Seacoast Bank’) of that certain security interest granted to
Seacoast Bank on the Asset Seller’s assets; (xiii) a Non-Disturbance Agreement
from Seacoast Bank relative to the Lease from BBH to Asset Buyer and the Parking
Agreement from Asset Seller to Asset Buyer and such other documents as Asset
Buyer’s attorney may reasonably request or are required pursuant to this
Agreement.


5. Representations and Warranties of Asset Seller. Except as otherwise disclosed
in writing to Asset Buyer on or after the Effective Date, to induce Asset Buyer
to execute this Agreement and consummate the transactions contemplated
hereunder, the Asset Seller hereby represents and warrants to Asset Buyer as of
the date hereof as follows:


5.1 Organization, Good Standing. Authorization. Asset Seller is a limited
liability company duly organized, validly existing and in good standing under
the provisions the law of the State of Florida. Asset Seller has all requisite
company power and authority to own and operate its properties and to carry on
its business as now conducted. Asset Seller has all corporate power and the
Manager and Members have the authority to enter into this Agreement and all
other agreements and documents to be executed by them at Closing pursuant hereto
(collectively, the "Acquisition Agreements”). The Acquisition Agreements have
been, or will be at the Closing, as applicable, duly executed and delivered by
the Asset Seller and shall constitute the legal, valid and binding obligations
of Asset Seller, enforceable against Asset Seller in accordance with their
respective terms, except to the extent that enforcement may be affected by laws
relating to bankruptcy, reorganization, insolvency and creditors' rights and by
the availability of injunctive relief, specific performance and other equitable
remedies.


5.2 No Violation. The execution, delivery, compliance with and performance by
Asset Seller of the Acquisition Agreements does not and will not: (i) violate or
contravene the articles of organization, as amended to date (the "Charter
Documents") of Asset Seller; (ii) violate or contravene any law, rule,
regulation, ordinance, order, judgment or decree (collectively, "Applicable
Law'') to which such Asset Seller or any of its assets is subject; (iii)
conflict with or result in a breach of or



--------------------------------------------------------------------------------



constitute a default by any party under any agreement or other document to which
Asset Seller is a party or by which any of its assets or properties are bound or
are subject; (iv) result in the creation of any Lien upon any of such Asset
Seller's properties or the Acquired Assets or give to any person or entity a
right of acceleration or termination; (v) require any approval or consent of any
person under the Charter Documents of such Asset Seller, or any agreement or
other document to which Asset Seller is a party or by which Asset Seller or any
of its assets or properties are subject; (vi) result in the termination,
modification or cancellation of any transferable license, permit, franchise,
governmental authorization, contract, clearance or approval necessary for the
lawful operation of the Business by Asset Buyer; and (vii) require Asset Seller
to obtain any authorization, consent, permit, filing, clearance, registration or
exemption or other action by or from or notice to or filing with (either before
or after the Closing Date) any federal or state court, administrative agency or
other governmental body, other than the FLA. As to any authorization, consent,
approval, permit, filing, clearance, registration or exemption or other action
relating to Asset Seller's operation of the Business, there are no waivers,
conditions or “grandfathered" conditions which would be reasonably likely to
adversely affect the Acquired Assets or the operation of the Restaurant, at the
Location on or after the Closing.


5.3 Title. Asset Seller has, and Asset Buyer will receive at Closing, good,
valid and marketable title to all of the Acquired Assets, free and clear of all
Liens, leases and tenancies (other than the Seacoast Bank lien which must be
removed or Asset Buyer provided with a Subordination and Non Disturbance
Agreement (“SNDA”) from Seacoast Bank. The Acquired Assets comprise all assets
of the Asset Seller other than the Excluded Assets. All tangible personal
property at the Location is owned by the Asset Seller and not leased unless
otherwise disclosed herein. All of the Acquired Assets are in good operating
condition and repair and no maintenance, repairs, or replacement thereof has
been unreasonably deferred. There are no financing statements under the Uniform
Commercial Code filed with the Florida Secretary of State which name Asset
Seller as debtor, excepting only those associated with that certain loan from
Palm Beach Community Bank n/k/a Seacoast Bank, a release of which or SNDA shall
be a condition precedent to this Closing and financing statements no longer in
effect, and Asset Seller has not signed any security agreement authorizing any
secured party thereunder to file any such financing statement.


5.4 No Subsidiaries. Asset Seller does not own and has never owned, either
directly or indirectly, any interest (whether debt or equity) in any other
entity, except as disclosed herein.


5.5 Intellectual Property. Asset Seller has all rights to use and assign all
intellectual property which relates to the Business as now operated or used by
Asset Seller in the operation of the Business, including the trade name “JB’s on
the Beach". The use of such intellectual property by Asset Seller does not
infringe on the rights of any other party. Asset Seller has all appropriate
licenses (all of which are in full force and effect) to operate its Business and
computer programs and all such licenses are freely assignable to Asset Buyer.


5.6 Legal Proceedings. Except as set forth on Schedule 5.6 attached hereto,
there are no actions, suits, litigation, proceedings or investigations pending
or threatened by or against Asset Seller or by or against any member which
relate to the Business or the Acquired Assets, and Asset Seller has not received
any written or oral claim, complaint, threat or notice of any such proceeding or
claim or is aware of any basis for any such claim.





--------------------------------------------------------------------------------



5.7 Compliance with Laws. In operating the Business, Asset Seller has complied
in all material respects with all regulations, rules, ordinances, laws,
statutes, orders and decrees of any governmental authority applicable to it
(collectively, the "Applicable Laws''). Asset Seller has not received any notice
asserting any violation thereof or non-compliance therewith and there is no
pending or to the best of Asset Seller’s knowledge, after due inquiry,
threatened investigation, inquiry or audit by any federal, state, or local
governmental authority relating to Asset Seller, the Business or any of the
Acquired Assets.


5.8. Permits and Licenses. (i) Schedule 5.8 identifies all existing licenses and
permits and is complete and correct in all material respects; (ii) such licenses
and permits constitute all of the licenses and permits currently necessary for
the ownership and operation of the Business, including, but not limited to, the
food and beverage licenses required to sell and serve food and liquor at the
Business; (iii) no default has occurred in the due observance or condition of
any license or permit which has not been heretofore corrected; (iv) Asset Seller
has not received any notice from any source to the effect that there is lacking
any license or permit needed in connection with the operation of the Restaurant
or other Business operation connected therewith; and (v) all licenses and
permits (except those listed on Schedule 1.2) are assignable to Asset Buyer.
Each permit and license held by Asset Seller (including the Liquor License) is
valid and in full force and effect, all fees and deposits required in connection
therewith have been paid, and no such license or permit is subject to any
limitation, restriction, probation or other qualification. There is not pending,
or to the best of Asset Seller's knowledge, after due inquiry, threatened, any
investigation or proceeding which would reasonably be expected to result in the
termination, revocation, limitation, suspension, restriction or impairment of
any such license or permit or the imposition of any fine, penalty or other
sanctions for violation of any such license or permit requirements. Asset Seller
now has, and has had at all relevant times, all licenses and permits required to
legally own and conduct the Business and to own and use the Acquired Assets.
There are not any orders, judgments, decrees, governmental takings,
condemnations or other proceedings which would be applicable to the Business
conducted by the Asset Seller or the properties of the Asset Seller and which
would reasonably be expected to materially adversely affect the properties,
Acquired Assets, liability, operations or prospects of Asset Buyer after the
Closing Date.


5.9  Commitments. Asset Seller has delivered or made available to Asset Buyer or
will deliver within three (3) business days of the Effective Date, true and
correct copies of all written contracts, agreements, commitments, arrangements
and personal property leases which relate to the Business and/or the Acquired
Assets, including without limitation, all amendments thereto. A true, correct
and complete list and summary description of all such written documents and any
and all oral contracts, agreements, commitments, arrangements and personal
property leases which relate to the Business and/or the Acquired Assets is
attached hereto as Schedule 5.10. Asset Buyer shall during the Due Diligence
Period determine which, if any, of the Commitments it wishes to assume
(“Purchased Commitments”). All Purchased Commitments are in full force and
effect (and are expected to be in full force and effect immediately following
the Closing) and represent the valid and binding obligations of Asset Seller and
other parties. The Asset Seller and all other parties thereto have performed in
all material respects all obligations required to be performed by it or them
thereunder, respectively. Neither Asset Seller nor any other party is (with or
without the lapse of time or the giving of notice, or both) in default under any
such Purchased Commitment, and Asset Seller has not received any notice of any
default or termination



--------------------------------------------------------------------------------



of any such Purchased Commitment from any other party thereto and Asset Seller
is not aware of any facts or circumstances (with or without the lapses of time
or the giving of notice or both) under which it would be reasonably likely that
there would be a default or termination of any such Purchased Commitment. Asset
Seller has no outstanding powers of attorney relating to the Business or the
Acquired Assets.


5.10  Financial Statements. Asset Seller has heretofore delivered to Asset
Buyer, or will deliver within three (3) business days of the Effective Date, its
financial statements for the month of January 2019 and for the years ended
December 31, 2018 and 2017 and its tax returns for the years 2018, 2017 and 2016
signed by a principal of Asset Seller and its accountant. In the event Seller
has not filed its corporate tax return for the year 2018, Seller shall deliver a
copy to Asset Buyer simultaneously with the filing of same with the Internal
Revenue Service; and Asset Seller will deliver to Asset Buyer as soon as
practicable its financial statements for each month in 2019 which elapses prior
to the Closing Date together with copies of its sales tax reports for the months
January through closing and for the years ended December 31, 2018 and 2017. The
financial statements referred to in the first sentence of this Section 5.10
(collectively, the "Financial Information") are based upon the information
contained in the books and records of the Asset Seller and present fairly the
assets, liabilities and financial condition of the Asset Seller as of the
respective dates thereof and the results of such Asset Seller's operations for
the periods ended as of the respective dates thereof. The Financial Information
in each case has been prepared in conformity with generally accepted accounting
principles applied on a consistent basis throughout the periods involved and
with prior periods and the Financial Information does not materially overstate
or understate the gross revenues or net income or the major operating expenses,
including, but not limited to, food and beverage purchases, salaries, and
payroll tax expenses of Asset Seller.


5.11. No Undisclosed or Transferee Liability. Asset Seller has no debt,
liability or obligation of any nature, whether accrued, absolute, contingent or
otherwise, that is not reflected or reserved against in the Financial
Information, other than liabilities incurred in the ordinary course of business
after the date of the latest of the Financial Information. All debts,
liabilities and obligations of Asset Seller or otherwise relating to the
Business or the Acquired Assets incurred after the periods covered by the
Financial Information have been incurred in the ordinary course of business,
consistent with past practice, and are usual and normal in amount. The
transactions described herein will not result in Asset Buyer being subject to
any "transferee liability" of any type (other than as expressly assumed by Asset
Buyer and for which Asset Buyer receives a credit under this Agreement),
including, without limitation, any liability for Asset Sellers' debts and
obligations to creditors or to any state, local or federal taxing body or to the
Florida Department of Labor or similar governmental entity or division or to its
current or former employees.


5.12 Brokers. Asset Seller has not employed, either directly or indirectly, or
incurred any liability to, any broker, finder or other agent in connection with
the transactions contemplated by this Agreement. Broker identified on Schedule
5.12 shall be paid by Buyer in accordance with a separate written agreement
between Broker and Buyer.


5.13 Taxes. Asset Seller is not delinquent with respect to money due to any
federal, state, or local taxing authority or any other governmental entity for
income tax or any other tax, or interest, penalties, assessments or deficiencies
relating thereto (collectively, "Taxes"). Asset Seller has filed all



--------------------------------------------------------------------------------



federal, state and local and all other tax returns which it is required to have
filed. Asset Seller has paid or made adequate provision for the payment of all
Taxes which have or may become due pursuant to said returns or pursuant to any
assessment received with respect thereto, or which is otherwise due and payable
by such Asset Seller. As of the Closing Date, Asset Seller shall have paid all
accrued sales taxes owed by Asset Seller in the state of Florida. No adjustment
of or deficiency of any Taxes or claim for additional Taxes has been proposed,
or to the best of Asset Sellers' knowledge, threatened, asserted or assessed
against Asset Seller. There are no audits or other examinations being conducted
or, to the best of Asset Seller’s knowledge, after due inquiry, threatened by
any taxing authority, and there is no deficiency or refund litigation or
controversy in progress or, to the best of Asset Seller’s knowledge, after due
inquiry, threatened, with respect to any Taxes previously paid by Asset Seller
or with respect to any returns previously filed by Asset Seller or on behalf of
Asset Seller. Asset Sel1er has not made any express waiver of any statute of
limitations relating to the assessment or collection of Taxes.


5.14 Members' Ownership. Katie Boyle is the 100% owner of all of the issued and
outstanding Membership Units of Asset Seller. Asset Seller (and no other person
or entity) owns all right, title or interest in personal property of any kind
that was actually used and was necessary to the conduct of the Business by Asset
Seller, whether tangible or intangible, wherever located.


5.15 Employee Matters. Except as set forth a Schedule 5.1(a) attached hereto, no
employee of Asset Seller has a written employment agreement or is other than an
"at will" employee. Asset Seller does not have nor maintain any pension, profit
sharing, thrift or other retirement plan, employee benefit plan, employee stock
ownership plan, deferred compensation, stock option, stock purchase, performance
share, bonus or other incentive plan, severance plan, health or group insurance
[other than with certain employees listed on Schedule 5.15(a)] or other welfare
plan, or other similar plan, agreement, policy or understanding. Asset Seller is
not a party to, and Asset Seller is not subject to, any collective bargaining or
other agreement or understanding with any labor union, and no approval by any
labor union is required to complete this transaction. Prior to the date hereof,
no labor union has attempted to represent employees of the Asset Seller at the
Location. Asset Seller is not privy to or involved in any labor or union
controversy or other interaction of any kind. There are no grievances, disputes
or controversies with any individual or group of employees which would
reasonably be expected to have a material and adverse effect on the Business.
The Asset Seller has not received notice of any labor action for failure to pay
Asset Seller's employees appropriately and Asset Seller has no knowledge of any
potential wage dispute or claim for unpaid minimum wages under the Florida
Minimum Wage Act nor does it owe any employees unpaid salaries, accrued and
unpaid vacation time or unpaid overtime except for those monies due and owing at
Closing which shall be adjusted at Closing as a credit in favor of Asset Buyer.
Schedule 5.15(b) identifies the name and current compensation of each current
employee of Asset Seller. There is no unfair labor practice charge or other
employee-related or employment-related complaint against Asset Seller pending
or, to the best of Asset Seller’s knowledge, threatened before any Governmental
Authority. To the best of Asset Seller's knowledge, without independent inquiry,
Asset Seller has substantially complied with, and is currently in substantial
compliance with, all Governmental Requirements relating to any of its employees
or consultants (including, without limitation, any Governmental Requirement of
the Occupational Safety and Health Administration), and Asset Seller has not
received from any Governmental Authority any written notice of Asset Seller's
failure to comply with any such Governmental Requirement. Within fourteen (14)
business days after the Closing Date, Asset Seller shall pay all of its
employees for all salary and other benefits that accrue prior to the date of



--------------------------------------------------------------------------------



the Closing. All employees will be provided with the appropriate WARN Act
notices and then terminated by Asset Seller as of the Closing Date, and Asset
Buyer agrees to hire any or all of said employees effective from the Closing
Date, as determined in Asset Buyer’s sole and absolute discretion.


5.16 No Discounts or Promotions Asset Seller has not entered into any special
programs or arrangements whereby any customer or employer or group thereof is
entitled to a lesser fee or preferential treatment offered to all customers
after the Closing. Asset Buyer shall receive a credit for all outstanding gift
cards that have not been redeemed as of the Closing Date.


5.17 No Change. Since the Effective Date there has not been: (a) any change in
the condition of the Acquired Assets; (b) any contract, agreement, lease or
other commitment or arrangement (written or oral) entered into or amended
relating to the Business; (c) any indebtedness, liability or obligation created,
incurred or assumed by Asset Seller; (d) any acquisition by Asset Seller of any
Acquired Assets in any transactions with any of Asset Seller's officers,
directors or Shareholders, or any relative by blood or marriage or any Affiliate
(as hereinafter defined) thereof or of Asset Seller, or any acquisition of any
Acquired Assets of material value in any transaction with any other person or
entity; (e) any material change in Asset Seller's maintenance of its books of
account; (f) any sale, lease or other disposition of or agreement to sell, lease
or otherwise dispose of any of the Acquired Assets, except in the ordinary
course of business and consistent with past practice; or (g) any other event,
condition, change or circumstance which has had, or is reasonably expected to
have, a material adverse effect, on Asset Seller or the Acquired Assets taken as
a whole. "Affiliate" shall mean any party which is directly or indirectly
controlling, controlled by or under common control with another person or
entity.


5.18 Solvency. Assuming that Asset Buyer performs all of its obligations under
this Agreement, Asset Seller will have sufficient funds to satisfy all
obligations owed to its creditors. Asset Seller is solvent and has assets which
have a fair value in excess of its liabilities. The Purchase Price is fair, has
been negotiated on an arms-length basis, and is greater than what Asset Seller
could obtain for the Assets if such Assets were sold on a liquidation sale
basis. Asset Seller has had the opportunity to consult with its independent
advisors as to the merits of the transaction described herein. Asset Seller is
not entering into this transaction under duress nor as result of the requirement
of any lender, creditor or the FLA.


5.19 Inventory. Immediately after the close of business on the day immediately
preceding the Closing Date, Asset Seller and Asset Buyer shall conduct a
physical count of the entire inventory (the “Inventory”). The Asset Seller shall
provide at least three (3) days prior to Closing a report of all existing
inventory at the Location that at such time is owned by Asset Seller and which
is: (a) usable or saleable in the ordinary course of the Business; (b)
sufficient but not excessive in kind or amount for the conduct of the Business
as it is presently being conducted, and (c) carried on the books of Asset Seller
at an amount which reflects its costs. After such determination, Asset Seller
shall provide evidence by original paid invoices of the cost of such useable and
saleable Inventory in the form of a certified report of the Inventory at the
Location and the Asset Buyer and Asset Seller shall jointly determine the amount
to be added to the Purchase Price (the "Inventory Report") setting forth the
value of the Inventory at cost for the purposes of calculating the Purchase
Price and Asset Buyer shall acquire the items on the Inventory Report free and
clear of all liens and encumbrances. The value of the Inventory shall be
calculated at one hundred percent (100%) of the aggregate cost of the Inventory.
Inventory shall include,



--------------------------------------------------------------------------------



but not be limited to, all useable and unopened beer, wine and liquor
inventories of Asset Seller, as well as food products that Asset Buyer and Asset
Seller jointly agree shall be sold by Asset Seller to Asset Buyer under the
terms of this Agreement. As used herein “useable” shall mean inventory which is
in good and saleable condition and of the quality regularly sold and served to
customers of Asset Seller in the usual course of business.


No less than three (3) days prior to Closing, Asset Seller shall provide a
certified Inventory Report at the Location and the corresponding cost associated
therewith setting forth the value of the Inventory at cost for the purposes of
calculating the Purchase Price. The value of the Inventory shall be calculated
at one hundred percent (100%) of the aggregate cost of the Inventory.


5.20 Disclosure. No representation or warranty in this Section 5 contains any
untrue statement of a material fact or omits or will omit to state a material
fact necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made.
There is no fact or circumstance known to Asset Seller that has not been
disclosed in writing to Asset Buyer that is reasonably likely to materially and
adversely affect the Acquired Assets or the conduct of the Business following
the Closing.


5.21 Environmental. Asset Seller (i) is not aware of any active and open
environmental matters affecting the Property in violation of any applicable law,
(ii) has not received any notice of violation of environmental regulations/laws
(iii) has not been advised or have knowledge of any underground tanks or
asbestos located in or under the Restaurant Property; (iv) has complied with all
present and future federal, state and local laws (including common law) and
ordinances and all rules, regulations, requirements, orders, directives,
injunctions and decrees of any governmental authority, relating to Hazardous
Materials (hereinafter defined) and the protection of human health, safety or
the environment where the Property is located or where any Hazardous Materials
are used, generated or disposed of by or with respect to the Property; and (v)
has no knowledge of any previous contamination remediation on the Restaurant
Property.


“Hazardous Materials” means any substance, material or waste that is classified,
regulated or otherwise characterized under any environmental law as hazardous,
toxic, explosive, radioactive, a contaminant or a pollutant or by other words of
similar meaning or regulatory effect, including petroleum and any fraction
thereof and additives thereto, asbestos, polychlorinated biphenyls, nuclear
waste, and any toxic mold or fungus of a type that might pose a risk to human
health or the environment or negatively impact the Restaurant Property of
Seller’s Assets (“Toxic Mold”).


6. Conditions Precedent. Asset Buyer shall not be obligated to close the
transactions contemplated by this Agreement unless each of the following
conditions are satisfied, or expressly waived in writing by Asset Buyer
(collectively, the "Conditions Precedent”): (a) Asset Seller shall have executed
and delivered to Asset Buyer at the Closing a Certificate certifying: (i) as to
the fulfillment of the matters contained in this Section 6 and (ii) that as of
the Closing Date the representations and warranties of the Asset Seller
contained in this Agreement are true, complete and accurate to the same extent
and with the same force and effect as if made on such date; (b) the Asset Seller
shall have materially performed, satisfied and complied with all obligations and
covenants of Asset Seller required by this Agreement to be performed or complied
with by it, at or before the



--------------------------------------------------------------------------------



Closing; (c) Asset Seller shall have delivered to Asset Buyer at or before the
Closing, as applicable hereunder, all documents and all other items required
hereunder to be delivered by it, in form and substance reasonably satisfactory
to Asset Buyer, with all such documents which require Asset Seller's execution
having been duly executed, as applicable, by Asset Seller; (d) Asset Seller and
Asset Buyer shall have obtained all necessary approvals, consents and clearances
from governmental authorities (including but not limited to Department of
Business and Professional Regulation and Department of Revenue) and others in
connection with the transactions contemplated by this Agreement (the
"Consents"), (e) no new law or amendment to any existing Applicable Law has been
enacted, proposed, promulgated, issued or otherwise effectuated which precludes
the transaction contemplated by this Agreement or which would materially
adversely affect or is reasonably likely to materially adversely affect in Asset
Buyer's reasonable determination, the profitability or legality of the Business;
(f) there has been no material adverse change in the Business assets,
liabilities, results of operations or prospects of Asset Seller since the date
of this Agreement; (g) BBH and Asset Buyer have entered into the long term Lease
on the Restaurant Parcel that provides for: (i) an initial term of twenty (20)
years (“Initial Term”); (ii) one (1) five (5) year option (“Option Period”) to
renew the Lease on the same terms as the Initial Term; (iii) annual rent
commencing at the rate of “the greater of “Six Hundred Thousand Dollars
($600,000.00) per year or five percent (5%) of gross sales based upon a natural
break, plus applicable sales tax; and (iv) a ten percent (10%) increase every
five (5) years during the Initial Term and for the Option Period and a Right of
First Refusal to purchase the Restaurant Property (h) Asset Seller and Asset
Buyer have entered into a Parking Agreement on the Parking Parcel which provides
in part that in the event Asset Seller sells or develops the Parking Parcel that
Asset Seller or its buyer and/or its successors and assigns shall provide one
hundred twenty one (121) legally sized paved parking spaces for the exclusive
use of the Lessee, its successors and/or assigns at no additional cost to Lessee
and as a condition of any development of the Parking Lot, Lessee shall be
provided with temporary parking for one hundred twenty one (121) legally sized
paved parking spaces, in a location acceptable to Lessee until such time that
the restaurant’s exclusive parking is replaced in its original location. A
Memorandum of Lease shall be recorded in the Public Records of Broward County,
Florida memorializing the terms of this agreement and shall provide for a Right
of First Refusal to purchase the Parking Property. Asset Seller shall obtain (i)
a release or a SNDA from Seacoast Bank of that certain security interest granted
to Seacoast Bank on BBH Assets and the Asset Seller’s assets


If the FLA shall fail or refuse to issue the Liquor License and if Asset Buyer
shall have made a good faith effort to obtain the Liquor License, then Asset
Buyer may, without liability, )(i) extend the Closing for a period of time not
to exceed six (6) months or (ii) terminate its obligations under this Agreement.
Asset Seller shall cooperate with Asset Buyer to: (i) obtain the FLA's and other
governmental agencies approval to operate the Business at the Location and (ii)
complete the transactions contemplated by this Agreement.


7. Pre-Closing Covenants. In addition to other obligations contained in this
Agreement, the parties hereto shall perform their respective obligations under
the following covenants between the Effective Date and the Closing Date:












--------------------------------------------------------------------------------



7.1 Confidentiality.


(a) At all times after the parties' full execution of this Agreement, each of
the parties hereto will hold, and will cause its officers, representatives,
brokers, attorneys, advisers and affiliates to hold, in confidence and not
disclose to any other person, entity or governmental unit for any reason
whatsoever this Agreement, the terms hereof, or the transactions contemplated
hereby (collectively, the "Information"), except to the extent: (i) necessary
for such party to consummate and give full effect to the transactions
contemplated hereby, (ii) such Information is required by order of any court or
by law or by any regulatory agency to which either party is subject or in
connection with any civil or administrative proceeding (each party agreeing to
give prior notice of such required disclosure, to the extent practical, to the
other party), (iii) such Information is or becomes publicly known other than
through actions, direct or indirect, of any party hereto or any such party's
officers, representatives, brokers, attorneys, advisers or affiliates, (iv)
necessary in connection with the enforcement of the terms of this Agreement, or
(v) permitted in writing by all parties hereto.


(b) Asset Buyer and Asset Seller acknowledge that either party's failure to
comply with the promises contained in Section 7.1 will constitute a substantial
and material breach of this Agreement. Parties further acknowledges that any
remedy at law for any breach or threatened or attempted breach of the covenants
contained in Section 7.1 may be inadequate and that the violation of any of the
covenants contained in Section 7.1 will cause irreparable and continuing damage
to the Business. Accordingly, the


Parties shall be entitled to specific performance or any other mode of
injunctive and/or other equitable relief to enforce its rights hereunder,
including, without limitation, an order restraining any further violation of
such covenants, or any other relief a court might award, without the necessity
of showing any actual damage or irreparable harm or the posting of any bond or
furnishing of other security, and that such injunctive relief shall be
cumulative and in addition to any other rights or remedies to which either party
may be entitled. The covenants in Section 7.1 shall run in favor of the parties
and its affiliates, successors and assigns. The provisions of Section 7.1 shall
survive the Closing or termination of this Agreement.


(c) In the event a Closing does not occur, the Asset Buyer and Asset Seller will
return all Information to the party that provided same or destroy all
Information that is in tangible form, together with any copies that may have
been made, and provide written certification that the foregoing has been
completed.

7.2 Reasonable Efforts. Each of the parties hereto will use all reasonable
efforts to take such actions as are to be taken by each of them respectively
hereunder prior to Closing, provided that no party is obligated to waive any
condition to its obligations to close or to waive any performance of this
Agreement by the other party hereunder. The Asset Seller agrees to use
commercially reasonable efforts to obtain the Consents required under this
Agreement and Asset Buyer shall use commercially reasonable efforts to assist in
the obtaining of such Consents. Each party shall be responsible for its own
costs and expenses relating to using its efforts as required hereby in obtaining
the Consents.


7.3 Ordinary Course. Asset Seller will, unless Asset Buyer otherwise consents in
writing: (a) own and use the Acquired Assets in accordance with all Applicable
Laws, in the ordinary course, and in



--------------------------------------------------------------------------------



a manner which will not be reasonably expected to have a material adverse effect
on the Acquired Assets, (b) maintain the Acquired Assets in good repair and
working condition and maintain and keep in force existing insurance on the
Acquired Assets, (c) maintain any and all relationships with its existing
employees, customers, suppliers and any other persons or firms with whom Seller
has significant contact in connection with the operation of the Business and
take such other and further actions as may be reasonably necessary to preserve
the goodwill of the Business, including the prompt payment of all suppliers and
vendors; maintain its books and records in the ordinary course, consistent with
past practice, (d) maintain the Inventory at the level described on Schedule
5.19 and (e) comply in all respects with all of the terms of the Purchased
Commitments and continue operating the Business in the ordinary course. In
addition, Asset Seller will not, without Asset Buyer's prior written consent:
(i) remove, relocate, sell, transfer, pledge, lease, hypothecate or otherwise
dispose of any of the Acquired Assets outside of the ordinary course of
business, (ii) enter into, engage in, or become a party to, directly or
indirectly, any transaction or agreement other than in the ordinary course of
business, or (iii) increase the compensation of any employee or independent
contractor of the Business.


7.4 Cooperation. No party hereto will intentionally take any action that would
cause any condition set forth in this Agreement not to be fulfilled, including
without limitation, taking or causing to be taken any action that would cause
the representations and warranties made by such party in this Agreement not to
be true and correct in all material respects as of the Closing. Asset Seller
shall cooperate with Asset Buyer relative to the execution of any and all
permits and licenses reasonably requested by Asset Buyer prior to Closing.


7.5 Governmental Filings. Each party hereto will promptly make all governmental
filings or other submissions which may be necessary in order for such party to
be able to consummate the transactions contemplated by this Agreement.


7.6 Taxes and Fees. Asset Seller shall prepare and timely file, in a manner
consistent with Applicable Laws, all tax returns relating to the Business and/or
the Acquired Assets required or permitted to be filed on or before the Closing
Date.


7.7 Access. From time to time and at any time during normal business hours,
Asset Seller shall give Asset Buyer and its representatives reasonable access to
the Real Property, the Business and Acquired Assets from the date hereof and
through the Closing Date and shall promptly furnish to Asset Buyer and its
representatives such information and records relative to the Business and the
Acquired Assets as they shall, at any time and from time to time, reasonably
request, including but not limited to, financial reports of operations and
reports and other information as to the status of Asset Seller's liabilities to
its vendors.


7.8 Exclusivity. Asset Seller acknowledges that Asset Buyer has devoted and will
devote substantial time and has incurred and will incur out of pocket expenses
(including attorneys' fees and expenses) in connection with conducting business,
financial, and legal due diligence investigations of Asset Seller and the
Business, drafting and negotiating this Agreement and all related agreements and
consummating the transactions contemplated hereby and thereby. In the event that
Asset Seller violates any provision of this Agreement, Asset Buyer shall have
such remedies as are set forth herein. To induce Asset Buyer to take the actions
contemplated under this Agreement and the related agreements and to



--------------------------------------------------------------------------------



incur such expenses, from the date of this Agreement until the earlier of the
Closing or termination of this Agreement, Asset Seller will not directly or
indirectly: (a) enter into any written or oral agreement or understanding with
any person or entity (other than Asset Buyer) regarding a sale (directly or
indirectly including by way of merger or consolidation) of all or any part of
the Business or the Acquired Assets or the use of the Location; or (b) solicit,
initiate or encourage the submission of any proposals or offer from any person
or entity (other than Asset Buyer) regarding the possibility of any such sale or
such use or participate in any discussions or negotiations regarding, furnish
any information with respect to, assist or participate in, or facilitate in any
other manner any effort or attempt by any person to do or seek any of the
foregoing.


7.9 Pre-Closing Obligations. Asset Seller shall promptly pay, perform and
discharge in full and in accordance with their respective terms, all liabilities
and obligations relating to the Acquired Assets and/or the Business which accrue
prior to the Closing (regardless of when they actually arise), and all other
Excluded Liabilities, and Asset Buyer shall have no responsibility therefor.


7.10. Further Actions. From the date hereof to the Closing or termination of
this Agreement, the Asset Seller will provide prompt notice to Asset Buyer of
any fact, condition, event or occurrence that will or is reasonably likely to
result in the failure of any of the conditions contained in this Agreement to be
satisfied or the breach of any representation or warranty set forth herein.


7.11  Liquor License. The parties acknowledge that the liquor license is not
freely assignable, and that Asset Buyer and the principals of the Asset Buyer
shall be obligated to apply for a liquor license in its name. The Asset Seller
will reasonably cooperate and assist the Asset Buyer in all matters relating to
the transfer and assignment of its liquor license to the Asset Buyer including,
without limitation, the execution and delivery of all documentation required by
the governmental authorities with reference thereto, but at no cost or expense
to the Asset Seller. Without in any manner limiting to the foregoing, Asset
Seller will, within two (2) business days of Asset Buyer’s request execute the
Division of Alcoholic Beverages and Tobacco applications in duplicate and have
its signatures notarized. Asset Seller will also execute the required surcharge
form for transfer of licenses. Asset Buyer shall use the applications to
determine Asset Seller’s status at the Department of Revenue with regards to the
sales tax and at the Division of Alcoholic Beverages and Tobacco with regard to
surcharges. Asset Seller agrees to immediately cure any deficiencies caused by
Asset Seller that may affect Asset Buyer’s ability to obtain a transfer of the
liquor license. Asset Buyer will apply for a temporary liquor license to be
issued on or before the Closing Date. Asset Seller agrees it will permit a
health inspection of the Property by the Division of Hotels and Restaurants
prior to Closing, upon request of the Asset Buyer.


8. Indemnification. The Asset Seller agrees to and shall defend, indemnify and
hold harmless Asset Buyer and its managers, members, employees, agents,
representatives and its and their respective successors and assigns
(collectively, the "Asset Buyer Indemnified Parties") harmless from and against
any and all losses, damages, claims, actions, lawsuits, demands, proceedings,
assessments, judgments, deficiencies, costs, expenses (including without
limitation, reasonable attorneys’ fees and expenses), and governmental actions
of every kind, nature or description (collectively, "Losses") which arise out of
or relate to any of the following: (a) the operation of the Business at any time
on or prior to the Closing Date; (b) any breach of any representation, warranty
or covenant made by the Asset Seller in this Agreement; (c) any failure by the
Asset Seller to perform, comply with or observe any one of more



--------------------------------------------------------------------------------



of its covenants, agreement or obligations contained in this Agreement; (c)
liability arising from a breach or error by Asset Seller in connection with the
representations and warranties set forth in Section 5 and (d) any transferee
liability for which the Asset Buyer Indemnified Parties become liable on account
of any obligation of Asset Seller, including, but not limited to, any tax
liability that the Asset Buyer assumes by law. If there is any indemnification
claim hereunder, Asset Buyer shall promptly cause notice of the claim to be
delivered to the Asset Seller provided that the failure to give such notice
shall not affect the Asset Buyer Indemnified Parties' right to indemnification
hereunder. The Asset Seller shall defend such claim at their sole cost and
expense with legal counsel selected by the Asset Seller. The Asset Buyer and its
counsel shall have the right to participate in the defense of any such claim at
the Asset Buyer's sole cost and expense. If notice is given and the Asset Seller
fails to promptly assume or assert the defense of the claim in good faith, the
claim may be defended, comprised or settled by the Asset Buyer without the Asset
Seller's consent and the Asset Seller shall remain liable under this Section 8.
Notwithstanding any provision of this Section 8 to the contrary: (a) the Asset
Buyer may retain control over the defense (at the cost of the Asset Seller) of
any claim hereunder if such claim is for injunctive or other equitable relief;
and/or (b) if in the reasonable opinion of the Asset Buyer there may be a
conflict between the positions of the Asset Buyer and Asset Seller in conducting
the defense of an action or that there may be legal defenses available to Asset
Buyer different from or in addition to those which counsel for the Asset Seller
would be able to raise, the Asset Buyer shall be entitled to maintain its own
independent defense of such action and the reasonable fees and expenses of the
Asset Buyer's counsel shall be paid by the Asset Seller. Asset Seller cannot
settle a matter other than for dollar damages without the consent of Asset
Buyer.


9. Post-Closing Covenants. In addition to other obligations contained in this
Agreement, the parties hereto shall perform their respective obligations under
the following covenants after the Closing:


9.1. Taxes. Asset Seller shall pay any and all sales, use, transfer or other
taxes due or owing in connection with the transfer and conveyance of the Assets
hereunder, and Asset Buyer shall have no liability therefor.

9.2. Asset Seller's Employees. Asset Seller acknowledges that on or after the
Closing Date, Asset Buyer may hire one or more persons previously employed by
Asset Seller, that any such persons shall be treated as new hires by Asset Buyer
and that Asset Buyer's employment of such persons shall in no way limit Asset
Seller's obligations to pay any amounts or provide any benefits to such persons
in connection with their employment by Asset Seller or the termination thereof.
Nothing herein shall obligate Asset Buyer to employ such employees or to employ
them for any specific time period or to provide them with any specific benefits
or pay rate.


9.3. Records. Asset Seller will not dispose of or destroy any records relating
to the Business or the Acquired Assets which are not delivered to Asset Buyer at
or prior to Closing for five (5) years thereafter and will provide Asset Buyer
with access to review and copy any such records during such period.






--------------------------------------------------------------------------------



9.4. Restrictive Covenants. The Asset Seller, John J. Boyle, Katie Boyle and BBH
acknowledge and agree that Asset Buyer would not have entered into this
Agreement to purchase the Acquired Assets but for the following restrictive
covenants, that the provisions of this Section 9.4 are supported by good and
sufficient consideration, that the Asset Seller (including, but not limited to,
officers, shareholders, employees, family members and agents thereof) possesses
information and expertise relating to the Business and the Acquired Assets that
will enable them to injure Asset Buyer and diminish the value of the investment
by Asset Buyer in the Business and the Acquired Assets if the Asset Seller
should engage in any business that is competitive with the Business conducted by
Asset Buyer. The Asset Seller hereby represents and warrants that the Asset
Seller (including, but not limited to the officers and shareholders thereof, and
their families) does not own a restaurant that operates within the restricted
area (hereinafter defined) and they hereby covenant and agree to deliver to
Asset Buyer during the Due Diligence Period, non-disclosure and non­competition
agreements, in a form acceptable by Asset Buyer, executed by all Key Personnel,
as identified by Asset Seller and provided as a list to be adopted as Schedule
9.4 during the Due Diligence Period. This separate non-competition agreement
shall provide (a) for a period of five (5) years after the Closing Date (the
“Restriction Period”) Key Personnel shall not: within twenty-five (25) miles of
the Location, (“Restricted Area”) directly, or as an owner, officer, employee,
agent, or otherwise, operate a restaurant, bar or catering hall or banquet
facility either with the name “JB’s on the Beach” or any similar name and/or
menu, design, or style of service similar that of the Restaurant Business; (b)
for a period of three (3) years after the Closing Date directly or indirectly,
as an owner, officer, employee, agent, or otherwise solicit for employment or
employ any employees of the Business or cause any employee of Asset Buyer to
leave his or her employment, or to seek employment with any person or entity
other than Asset Buyer; or (c) they shall not directly or indirectly, solicit,
induce or encourage any dealer, supplier or customer of Asset Buyer to modify or
terminate any relationship, whether or not evidenced by a written contract, with
Asset Buyer. If any provision of this Section 9.4 or Section 7. 1 is violated,
in whole or in part, Asset Buyer shall be entitled in addition to damages upon
application to any court of proper jurisdiction, to seek a temporary restraining
order, preliminary injunction or permanent injunction, to restrain and enjoin
such violation without prejudice as to any other remedies Asset Buyer may have
at law or in equity and Asset Seller hereby consents to the issuance thereof by
any court of competent jurisdiction. The Asset Seller agrees that the
restrictions in this Section 9.4 or Section 7.1 are reasonable and necessary for
the protection of Asset Buyer's business and goodwill and that Asset Buyer will
suffer irreparable injury, for which monetary damages alone may be inadequate,
if Asset Seller engages in the prohibited conduct. If Asset Buyer seeks a
temporary restraining order, preliminary injunction or permanent injunction,
Asset Buyer shall not be required to post any bond with respect thereto, or, if
a bond is required, it may be posted without surety thereon and Asset Seller
waives any requirement for the securing or posting of any bond in connection
with such remedy. If any provision of this Section 9.4 is held by any court of
competent jurisdiction to be unenforceable, or unreasonable, as to time,
geographic area or business limitation, the parties agree that such provisions
shall be and are hereby reformed to the maximum time, geographic area or
business limitation permitted by applicable law and the court in each case shall
reduce the necessary terms to a permissible duration, burden or scope. The
parties further agree that, in such event, the remaining restrictions contained
herein shall be severable and shall remain in effect and shall be enforceable
independently of each other. Upon any breach of the covenants contained in this
Section 9.4 whether or not there is litigation, the restrictions as to duration
contained therein shall be deemed automatically extended for a period at least
equal to the total period of such breach or breaches.




--------------------------------------------------------------------------------



'


10. Miscellaneous


10.1 Notices. All notices consents, demands and other communications hereunder
are to be in writing and must be sent or transmitted by (i) United States mail,
certified or registered, return receipt requested (ii) confirmed overnight
courier service, or (iii) confirmed facsimile transmission properly addressed or
transmitted to the address of the party below or to such other mailing address
or facsimile number as one party shall provide to the other party in accordance
with this provision and are deemed to have been duly given or made on the
delivery date if delivery is made during applicable normal working hours, or on
the next business day if deliver after applicable normal working hours. In the
event a delivery or notice deadline falls on a weekend or holiday, then the
applicable deadline will be extended to include the first business day following
such weekend or holiday.


If to Asset Buyer: Ark Restaurants Corp.
85 Fifth Avenue
New York, New York 10003-3019
Attention: Michael Weinstein, Chairman of the Board, Chief Executive
     Officer
Email: michael.weistein2@gmail.com


with a copy to:  Joel P. Koeppel, Esq.
Koeppel Law Group, P.A.
1515 North Flagler Drive, Suite 220
West Palm Beach, Florida 33401
Telephone: (561) 659-6455
Facsimile: (561) 659-7006
Email: Joel@KoeppelLawGroup.com




and if to Asset Seller: Beach House, LLC   
300 North Ocean Blvd.
Deerfield Beach, Florida 33441
Attention: Katie Boyle, Manager
Email: boylecorp@gmail.com


and if to BBH:  Boyle Beach House, LLC
300 North Ocean Blvd.
Deerfield Beach, Florida 33441
Attention: John Boyle, Manager
Email: boylecorp@gmail.com


with copy to:    Drew B. Sherman, Esq.
Craig B. Sherman, Esq.
Sherman & Sherman, P.A.




--------------------------------------------------------------------------------



2000 Glades Rd., Suite 204
Boca Raton, Florida 33431
Telephone: (561) 300-5888
Facsimile: (561) 300-5880
Email: drew@shermanslaw.com; craig@shermanslaw.com


10.2 Construction. This Agreement constitutes the entire understanding of the
parties and may be amended only by a writing executed by all of the parties to
be bound. The section and subsection beadings of this Agreement have been
inserted solely for convenience of reference, and shall not control or affect
the meaning or construction of any of the provisions of this Agreement. No
provision of this Agreement will be interpreted in favor of, or against, any of
the parties hereto by reason of the extent to which any such party or its legal
counsel participated in the drafting thereof or by reason of the extent to which
any such provision is inconsistent with any prior draft hereof or thereof. The
parties agree that they have had the opportunity to read this Agreement and
obtain the advice of legal counsel, and further agree that the provisions set
forth herein are fair and reasonable. The recitals form an integral part of this
Agreement and are hereby incorporated herein. Any ambiguity or uncertainty
existing herein shall not be interpreted or construed against any party hereto.


10.3 Invalidity. In the event any provision or portion of any provision of this
Agreement is held invalid or unenforceable by a court of competent jurisdiction
as applied to any fact or circumstance, the remaining provisions and portions of
this Agreement and the same provision as applied to any other fact or
circumstance shall not be affected or impaired thereby and shall remain valid
and enforceable.


10.4 Waiver. No failure of any party to exercise any right or remedy given such
party under this Agreement or otherwise available to such party or to insist
upon strict compliance by any other party with its obligations hereunder, and no
custom or practice of the parties in variance with the terms hereof, shall
constitute a waiver of any party's right to demand exact compliance with the
terms hereof, unless such waiver is set forth in writing and executed by such
party.


10.5. Assignment; Binding Effect. No party may assign its rights or delegate its
obligations hereunder without the consent of the other party; except that Asset
Buyer may assign its rights under this Agreement to a corporation, limited
liability company or other similar entity owned and controlled by Asset Buyer.
Subject to the foregoing, this Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.


10.6. Facsimile and Counterparts. This Agreement may be executed by facsimile
and/or simultaneously in one or more counterparts, each of which shall be deemed
an original, but any of which together shall constitute one and the same
instrument.


10.7 Risk of Loss. In the event there is a material loss regarding the Business
or the Location between the Effective Date and the Closing Date, Asset Buyer, at
its option, may (a) terminate this Agreement and the parties hereto shall have
no further obligations hereunder, or (b) close the transaction described herein,
provided that Asset Buyer shall be entitled to a credit for the fair value of
any Acquired Assets destroyed or damaged on account of such loss.






--------------------------------------------------------------------------------



10.8 Joint and Several Liability. In this Agreement and in every document
executed in connection with or pursuant hereto, each Member joins in each and
every representation, warranty and covenant made by the Asset Seller and joins
in and does guarantee each and every ob1igation of the Asset Seller under this
Agreement and those other documents.


10.9 Submission of Agreement. The submission of this Agreement to the Asset
Seller or their agents or attorneys for review shall not be deemed an offer to
purchase from Asset Buyer, and no agreement with respect to the purchase and
sale of the Acquired Assets shall exist unless and until this Agreement is
executed and delivered by the Asset Seller and Asset Buyer.


10.10 No Joint Venture. Nothing contained in this Agreement shall be deemed or
construed to create any partnership, joint venture or other relationship between
the Asset Seller and Asset Buyer (other than the relationship of seller and/or
member and buyer). No term or provision of this Agreement is intended to be, or
shall be, for the benefit of any person or entity other than the Asset Seller
and Asset Buyer.


10.11 Further Assurances. Consistent with the terms and conditions hereof each
party shall execute and deliver all instruments, certificates and other
documents and shall perform all other acts which the other party reasonably
requests in order to carry out this Agreement and the transactions contemplated
hereby.


10.12.  Survival. The provisions of Section 2, Section 5, Section 8, and Section
9 shall survive the Closing.


10.13 Applicable Law and Venue. This Agreement shall be construed and enforced
in accordance with the laws of the State of Florida, without regard to its
Conflicts of Laws principles. Venue and jurisdiction for all purposes shall be
in the courts located in Broward County, Florida.


10.14  JURY WAIVER. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE RELATIONSHIP
CONTEMPLATED HEREBY.


10.15 Fees and Expenses. Each of the parties hereto shall pay its own fees,
costs and expenses incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby. In any action brought to enforce the terms of
this Agreement or any guarantee of obligations hereunder, the prevailing party
shall be entitled to recover all costs of enforcement and litigation, including
but not limited to reasonable attorney's fees. As used in this Agreement the
term "prevailing party" means that party whose position is substantially upheld
in a final judgment rendered in any litigation or proceeding, or, if the final
judgment is appealed, that party whose position is substantially upheld by the
decision of the final appellate body that considers the appeal.


IN WITNESS WHEREOF, the parties have caused this Asset Purchase Agreement to be
executed the day and year first above written.





--------------------------------------------------------------------------------



ASSET SELLER:      ASSET BUYER:


Beach House, LLC     Ark Restaurant Corp.
an Florida limited liability company    a New York corporation


By: /s/ Katie Boyle /s/ Michael Weinstein
Printed Name: Katie Boyle    Printed Name: Michael Weinstein
Title: Manager      Title: Chairman of the Board, Chief Executive
        Officer






The following party joins in this Agreement to acknowledge the contingency of
providing a Lease containing terms and provisions acceptable to Asset Buyer.




REAL PROPERTY OWNER:    
Boyle Beach House, LLC    
a Florida limited liability company


By: /s/ John J. Boyle III     
Printed Name: John J. Boyle III
Title: Manager














































--------------------------------------------------------------------------------



EXHIBIT SCHEDULES


EXHIBIT “A”      Legal Description  


EXHIBIT “B”      Purchased Assets


EXHIBIT “C”      Site plan of Restaurant Property


EXHIBIT “D”      Site plan of Parking Property


EXHIBIT “E”      Due Diligence Request List




PARAGRAPH     
1.2       Excluded Assets


1.3       Assumed Liabilities


5.6       Legal Proceedings


5.8       Permits and Licenses


5.9 Contracts, Agreements, Commitments, Personal
Property Leases


5.12  Broker


5.15 (a) Written Employment Agreements and Health
Insurance Recipients


5.15 (b) Name and current compensation of employees

































--------------------------------------------------------------------------------



EXHIBIT “A’
LEGAL DESCRIPTION
























































































--------------------------------------------------------------------------------



EXHIBIT “B”
PURCHASED ASSETS



























































































--------------------------------------------------------------------------------



EXHIBIT “C”
SITE PLAN OF RESTAURANT PROPERTY

























































































--------------------------------------------------------------------------------





EXHIBIT “D”
SITE PLAN OF PARKING PROPERTY























































































--------------------------------------------------------------------------------







EXHIBIT “E”
DUE DILIGENCE REQUEST LIST





















































































--------------------------------------------------------------------------------













PARAGRAPH 1.2
EXCLUDED ASSETS















































































--------------------------------------------------------------------------------











PARAGRAPH 1.3
ASSUMED LIABILITIES

















































































--------------------------------------------------------------------------------















PARAGRAPH 5.6
LEGAL PROCEEDINGS













































































--------------------------------------------------------------------------------















PARAGRAPH 5.8
PERMITS AND LICENSES













































































--------------------------------------------------------------------------------



















PARAGRAPH 5.9
CONTRACTS, AGREEMENTS, COMMITMENTS, PERSONAL PROPERTY LEASES









































































--------------------------------------------------------------------------------



















PARAGRAPH 5.12
BROKER
Sussman Restaurant Brokerage
6 NE 1st Avenue
Boca Raton, Florida 33432



































































--------------------------------------------------------------------------------













PARAGRAPH 5.15 (a)
WRITTEN EMPLOYMENT AGREEMENT















































































--------------------------------------------------------------------------------











PARAGRAPH 5.15 (b)
NAME AND CURRENT COMPENSATION OF EMPLOYEES

